DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Applicant's arguments, filed 11/6/2020, concerning the previous rejection of the claims under 35 USC §103(a) have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC §103(a), Applicant essentially argues on pages 8-10 that the references do not teach “initiating, at the secondary site, a non-replication user process that operates on portions of the entity corresponding to the portions of the individual snapshot replicated at the secondary site, wherein the non-replication user process operates on portions of the individual snapshot before all of the portions of the individual snapshot of the entity has been completely copied over from the originating site to the secondary site”.
The Office respectfully disagrees, noting that the references as a whole teach the recited claim language.  At least the Abstract of Mitkar teaches the recognition of some or all block level changes of a given snapshot.
Additionally, as explained during the interview of 10/22/2020, the choice as to whether to perform of a generic action before or after an event (e.g., a copy event) is the epitome of obviousness.  That is, there are only two choices here, which are perforce obvious in light of each other.  Therefore, one needs to look to / incorporate 
Therefore, the references have been reasonably interpreted as teaching the recited claim language.

Applicant further argues on page 10 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.
The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Therefore, the references have been reasonably interpreted as teaching the recited claim language.



Allowable Subject Matter
Claims 2-4, 9-11, 16-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-8, 12-15 and 18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Jain et al (US Patent Application Publication No. 2018/0121453, .

Regarding independent claim 1:  Jain teaches A method comprising: receiving, at a secondary site, entity metadata from an originating site while replication of an entity from the originating site to the secondary site is being carried out; (See Jain Fig. 3 #307-316, esp. #315, teaching the updating of a snapshot and appending data to a snapshot during stream processing operations.  It is noted that in order to locate such data one needs such identifying information, e.g., metadata.  See also, Figures 1 and 21 showing exemplary network and computer environments.) iteratively receiving portions of an individual snapshot of the entity for replication of the entity at the secondary site; (See Jain Fig. 3 #307-316 teaching the exemplary use of a “for each” loop to iterate over snapshot stream components (i.e., portions of data).)
However, Jain does not explicitly teach the remaining limitations as claimed.  Mitkar, though, teaches and initiating, at the secondary site, a non-replication user process that operates on portions of the entity corresponding to the portions of the individual snapshot replicated at the secondary site, wherein the non-replication user process operates on portions of the individual snapshot before all of the portions of the individual snapshot of the entity has been completely copied over from the originating site to the secondary site. (See Mitkar Abstract and [0068]-[0071] teaching the ability to track block level changes to data such that point-in-time data recovery operations are possible.  This provides the capability to 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Mitkar for the benefit of Jain, because to do so provided a designer with options for implementing a mechanism for reducing the time and computing resources spent to identify and collect the changes for transmission to a secondary (e.g., backup) location, as taught by Mitkar in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of snapshot data.  


Regarding claim 5:  Jain teaches wherein one or more first replication processes of the secondary site cooperate with one or more second replication processes of the originating site.  (See Jain Figure 1 and Figure 3 teaching an iterative process for updating snapshots with data in a network environment.)  

Regarding claim 6:  Jain does not explicitly teach the remaining limitations as claimed.  Mitkar, though, teaches wherein at least one of the one or more first replication processes and at least one of the one or more second replication processes establish a secure communication channel between the originating site and the secondary site. (See Mitkar paragraphs [0059] and [0063] teaching the use of exemplary policies requiring encryption and ACLs.)

Regarding claim 7:  Jain does not explicitly teach the remaining limitations as claimed.  Mitkar, though, teaches wherein the entity comprises one or more subcomponents, or an entity data preamble, or an entity data structure, or at least one of, a file, a virtual disk, a virtual machine, a virtual NIC, or a database. (See Mitkar Abstract and Figures 5A and 5B teaching the collection and use of block level [i.e., subcomponent] changes to primary data.)


Claims 8 and 12-14 are substantially similar to claims 1 and 5-7, respectively, and therefore likewise rejected.  

Claims 15 and 18-20 are substantially similar to claims 1 and 5-7, respectively, and therefore likewise rejected.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




February 10, 2021